Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00582-CR

                                Timothy Paul MURNANE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019CR12995
                        Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED.

     SIGNED January 27, 2021.


                                             _________________________________
                                             Beth Watkins, Justice